 Case 5:19-cv-05134-PKH Document 8                Filed 08/01/19 Page 1 of 4 PageID #: 103




                        IN THE UNITED STATE DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION


ELITE AVIATION SERVICE, LLC                                                          PLAINTIFF

VS .                                NO. 5:19-cv-05134-PKH

ACE POOLS, LLC and TRACY WELCHEL                                                 DEFENDANTS


              DEFENDANTS’ RESPONSE TO COURT’S JULY 22, 2019 ORDER
                                 [ECF No. 6]


       COMES NOW, Defendants Ace Pools, LLC (“Ace”) and Tracy Welchel (“Welchel”) by

and through their attorneys, Natural State Law, PLLC, and state:

       1        On July 18, 2019, the Defendants filed a Notice of Removal from the state court of

Arkansas, Washington County. [ECF No. 1].

       2        On July 22, 2019, the Court directed the Defendants to supplement the

jurisdictional allegations in their notice of removal [ECF No. 1]. The Court provided guidance for

Defendants in amending their notice.

       3        “In order to be a citizen of a State within the meaning of the diversity statute, a

natural person must both be a citizen of the United States and be domiciled within the State.”

Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 828, 109 S. Ct. 2218, 2221, 104 L. Ed. 2d

893 (1989).
 Case 5:19-cv-05134-PKH Document 8                  Filed 08/01/19 Page 2 of 4 PageID #: 104



       4       A limited liability company’s citizenship for purposes of diversity jurisdiction is

the citizenship of its members. GMAC Commercial Credit LLC v. Dillard Dep't Stores, Inc., 357

F.3d 827, 829 (8th Cir. 2004).

       5       The Defendants’ jurisdictional allegations in their notice of removal as it pertains

to the citizenship of the Plaintiff were based upon the Plaintiff’s Complaint. Plaintiff is an

Arkansas limited liability company.

       6       Defendants requested the membership of the Plaintiff from Plaintiff’s counsel who

provided this information.

       7       Defendants have investigated all parties named in this action using the Court’s

preceding guidance and report to the Court in amending their notice as follows:

               a. Defendant Tracy Welchel is a citizen of the United States and is domiciled in

                   Oklahoma. Defendant Tracy Welchel is a citizen of Oklahoma.

               b. Defendant Ace Pools, LLC has one member, Tracy Welchel, and the member

                   is a citizen of Oklahoma. Defendant Ace Pools, LLC, is a citizen of Oklahoma.

               c. Plaintiff Elite Aviation Service, LLC, is the proper plaintiff and is registered as

                   an Arkansas limited liability company.

               d. Plaintiff Elite Aviation Service, LLC, has two members, Arnold L.

                   Hollingsworth and Lorene K Hollingsworth, both of whom are citizens of the

                   United States and are domiciled in Arkansas. Plaintiff Elite Aviation Service,

                   LLC, is a citizen of Arkansas.

       8       Therefore, Defendants respectfully submit based upon this supplemental

jurisdictional information, the parties have complete diversity pursuant to the Court’s guidance in

its July 22, 2019 Order.
Case 5:19-cv-05134-PKH Document 8               Filed 08/01/19 Page 3 of 4 PageID #: 105



            WHEREFORE, Defendants respectfully submit this response, apologize to the

    Court for not being precise regarding the citizenship of the parties in its Notice of Removal,

    and pray the Court finds the additional jurisdictional information provided in this report

    sufficient for federal diversity of citizenship in this action.

                                                    Respectfully submitted,

                                                    By: /s/ William J. Changose
                                                    William J. Changose, AR2015165
                                                    NATURAL STATE LAW, PLLC
                                                    900 S. Shackleford Road, Suite 705
                                                    Little Rock, AR 72211
                                                    (501) 916-9848, phone
                                                    (855) 415-8951 facsimile
                                                    william.changose@natstatelaw.com
 Case 5:19-cv-05134-PKH Document 8             Filed 08/01/19 Page 4 of 4 PageID #: 106




                                CERTIFICATE OF SERVICE

      I, William J. Changose, do hereby certify that a true and correct copy of the foregoing
Response to Order of July 22, 2019 [DE 6] has been served upon following counsel of record via
U.S. Mail postage prepaid:

Virgil W Young (AR BAR No. 79142)
vyoung@virgilyoung.com
Paul A. Young (AR Bar No. 2016127)
pyoung@virgilyoung.com
Ashley Jordan Davis (AR BAR No. 2017034)
Hale & Young PLLC
4801 North Hills Blvd.
Ste. 1550 North Little Rock, AR 72116
Phone (501) 753-4800 Facsimile (501)753-7477
Attorneys for Elite Aviation Service, LLC

on this the 1st day of August 2019
